Citation Nr: 1130138	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned acting Veterans Law Judge at a video conference hearing in May 2011.  A transcript of the hearing is associated with the claims folder.

The Veteran requested that the hearing record be kept open for 60 days to allow him to submit additional evidence.  He submitted evidence of a private audiological examination to the RO in July 2011.  The evidence was forwarded to and received at the Board that same month.  The Veteran included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider the evidence in conducting its appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran currently has a bilateral hearing loss disability and there is a reasonable basis to attribute such disability to his active military service.






CONCLUSION OF LAW

The Veteran has a bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from February 1953 to February 1957.  His DD 214 reflects that his Air Force specialty code (AFSC) was jet engine mechanic for bombers.  The Veteran has submitted statements that he was part of the crew for B-47 bombers.

The Veteran submitted his claim for service connection for hearing loss and tinnitus in September 2008.  He indicated that his disabilities had their onset around 1960.

The Veteran submitted a private evaluation from Northland Ear, Nose, and Throat Associates that was dated in October 2008.  The evaluation noted the Veteran's Air Force service and his status as a crewmember of a B-47.  The Veteran reported noise exposure from the jet engines.  It was also noted that he served in a similar capacity as a Reservist for four years.  The Veteran worked as a trucker in the years after service with noise exposure from this occupation.  The physician said that an audiogram demonstrated a high frequency sensorineural hearing loss bilaterally that was greatest at 4000 Hertz.  It was worse in the left ear than the right ear.  The impression was binaural sensorineural hearing loss, likely noise induced.  The physician did not offer an opinion as to whether the noise exposure in service, after service, or a combination of the two sources of noise exposure was the etiology of the Veteran's hearing loss.

The Veteran's service treatment records (STRs) are negative for complaints or treatment for hearing loss or tinnitus.  His enlistment physical examination shows that the whispered voice test, with 15/15 results, was used to test his hearing.  His February 1957 separation physical examination did include the results of an audiogram.  




HERTZ 



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

(The figures in parentheses are based on International Standards Organization (ISO)/American National Standards Institute (ANSI) standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association (ASA) standards in the STRs.  Standard equivalents have been added to the respective decibel losses reported to equate to findings from tests conducted after 1967.)  

In addition to the above results, the Veteran had a 25 (35) decibel loss at 6000 and a 30 (40) decibel loss at 8000 in the right ear and a 20 (30) decibel loss at 6000 and 35 (45) decibel loss at 8000 in the left ear.  

The Veteran was afforded a VA audiology examination in January 2009.  His AFSC as a jet mechanic, particularly for the B-47, was noted.  The Veteran also reported his postservice occupation as a truck driver for 46 years.  He said he had gradually developed his hearing loss.  The Veteran also was said to have recurrent, persistent tinnitus with the reporting of its onset in service.  The audiometric testing showed the following decibel losses at the tested levels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
20
25
55
60
LEFT
40
30
45
60
65

The Veteran had speech recognition scores of 92 percent for each ear.  The examiner said the results of the audiometric testing were most consistent with a sensorineural impairment.  The examiner opined that the Veteran's tinnitus was most likely caused by or a result of military [noise] exposure.  The examiner also said that, given normal hearing on the discharge audiogram, the Veteran's hearing impairment was not caused by his military noise exposure.  No rationale was provided and no etiology for the Veteran's hearing loss was provided.

The Veteran's claim for service connection for tinnitus was granted in February 2009.  The RO relied on the opinion from the VA examiner to conclude that the tinnitus was due to noise exposure in service.  The Veteran was denied service connection for his hearing loss by the same rating decision.  The RO noted the private evaluation but said the physician had not related the Veteran's hearing loss to his military noise exposure and that the VA examiner had said the hearing loss was not related to noise exposure in service.  

The Veteran perfected his appeal in September 2009.  He stated his contention that his hearing loss was due to noise exposure from the jet engines he was around in service.  He said he had to stand next to each engine with a fire extinguisher at start-up.  He noted that the B-47 had six engines.

The Veteran testified at a video conference hearing in May 2011.  The Veteran's representative asked that the written presentation submitted on behalf of the Veteran in June 2010 be incorporated by reference.  The Veteran testified as to his status in service as a crew member and crew chief with a B-47 crew.  He described how he would have to standby the engines at start-up to ensure the engines started.  If there was a false start there would be fuel runoff.  He said the noise was "unreal" with the six engines going.  The Veteran said he noted his hearing loss about a year after service.  He said he went on with his life at the time as the hearing loss really did not interfere with anything.  He said his hearing loss was definitely present at that time.  In regard to his VA examination he said there was a discussion of whether his hearing loss was the result of his driving a truck.  The Veteran said there was no comparison to the noise level from a jet turbine engine and a truck engine.  He said the examiner said the noise may have been greater if he drove with his windows down.  The Veteran testified that a trucker does not drive with his windows down unless he wanted his cab full of bees and insects.  

The Veteran further testified that he continued to drive a truck for a living and that he drove with his windows up.  He said that they used small ear plugs when working on the flight line.  They did not have any other type of hearing protection.  

As noted in the Introduction, the Veteran submitted a copy of a private audiology evaluation that was dated and received in July 2011.  The report was from Hearing Associates and the examination and report was submitted by S. Downs, Au.D.  Dr. Downs noted the Veteran's noise exposure from working on jet engines in service.  She said his left ear was closer to the engines and the Veteran suffered more exposure on that side.  She said he was a right-handed shooter with firearms in service.  The Veteran had some postservice noise exposure in his job but not to the level of the jet engine noise in service.  

Dr. Downs said the Veteran's audiogram showed a precipitous mild to moderate sensorineural hearing loss in the right ear and a precipitous moderate to severe sensorineural hearing loss in the left ear.  She said there was a noise notch present that was consistent with the Veteran's history of noise exposure, both military and civilian.  The actual results of the audiogram were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
20
25
50
55
LEFT
30
35
55
70
75

The Veteran's speech recognition scores were said to be 92 percent for the right ear and 100 percent for the left ear. 

Dr. Downs also completed a form prepared by the Veteran's representative.  She checked a block that indicated it was her opinion that it was more likely than not that the Veteran's hearing loss may be related to his military service.  She provided an explanation wherein she said that a noise notch was present in both ears but there was a deeper notch in the left ear.  She said this was consistent with the history of noise exposure.  Dr. Downs added that, although the Veteran had some noise exposure in civilian life, there was no way to determine which noise caused his hearing loss without serial audiograms that were not available.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Court has issued several opinions that are helpful in evaluating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

The Veteran is competent to say that he experienced problems with his hearing in and soon after service that has continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran provided credible testimony regarding his postservice noise exposure as opposed to the type of noise exposure he had during service.  He testified as to having experiencing symptoms of hearing loss since service.

The Veteran's AFSC and his testimony establish that he was exposed to acoustic trauma in service on a regular basis, as does his grant of service connection for tinnitus.  His STRs are negative for a hearing loss for VA purposes under 38 C.F.R. § 3.385.  See Hensley, 5 Vet. App. at 157 (The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.); see also VA Training Letter 10-02, dated March 2010, p. 16 (clinically normal hearing is between 0 and 25 decibels for the frequencies 250 to 8000 Hertz).

The first evidence that satisfies the criteria for a VA hearing loss disability is the private evaluation from October 2008 that demonstrated a 60 decibel loss at 4000 Hertz in the right ear and a 75 decibel loss in the left ear.  The VA examination of January 2009 provided results that also satisfy the hearing loss requirement of 38 C.F.R. § 3.385.  Finally, the audiogram from Hearing Associates clearly demonstrates a hearing loss for VA purposes.  Thus, the three examinations provide evidence of a current hearing loss disability; however, there is no competent medical evidence of record to establish a hearing loss disability to a compensable level within the first year after service.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).  

The first private physician related the Veteran's current hearing loss disability to noise exposure.  In his history of the Veteran's noise exposure, the physician listed explicit noise exposure from jet engines in service and said the Veteran also had significant noise exposure from his truck driving occupation.  He did not list either source as the cause of the Veteran's current hearing loss.  

The VA examiner looked only to the Veteran's audiogram at separation as the basis for his opinion.  He said there was no evidence of hearing loss at separation.  He did not state an etiology for the Veteran's hearing loss; he said only that it was a sensorineural impairment.  As the cases noted above instruct, a finding of normal hearing at separation is not fatal to a claim.

The audiology examination conducted by Dr. Downs establishes that the Veteran's hearing loss is caused by noise exposure, the same conclusion as reached by the private examiner in the report from October 2008.  Dr. Downs said that it was more likely than not that the Veteran's hearing loss may be related to his noise exposure in service.  She went on to say that there was no way to determine the exact etiology of the Veteran's hearing loss without the benefit of serial audiograms.  

In view of the totality of the evidence, the Board finds that it is at least as likely as not that bilateral hearing loss was incurred in active service.  This determination is based on the Veteran's credible account of noise exposure during service, the acceptance of his account, to include the granting of service connection for tinnitus based on the noise exposure, his documented current hearing loss, and the opinion evidence from the two private evaluations that his current hearing loss is related to noise exposure, which would include noise exposure in service.  The Board finds the evidence to be at least in equipoise and, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


